                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No.    3:13-CR-71-TAV-HBG
                                               )
  KIMBERLY ROBINSON,                           )
                                               )
                Defendant.                     )


                        MEMORANDUM OPINION AND ORDER

         This matter is before the Court on defendant’s pro se motion for compassionate

  release [Doc. 363]. The United States has responded to the motion [Doc. 366], and Federal

  Defender Services of Eastern Tennessee filed a reply and supplement [Docs. 367, 370] on

  defendant’s behalf. The matter is now ripe for adjudication. For the reasons set forth more

  fully below, defendant’s motions will be DENIED.

  I.     Background

         On April 10, 2014, after a three-day trial, a jury found defendant Kimberly Robinson

  guilty on two counts: conspiracy to distribute five kilograms or more of a mixture and

  substance containing cocaine and conspiracy to commit money laundering [Doc. 174].

  More specifically, in or around early 2008, defendant began transporting cocaine and drug

  proceeds between Georgia and Tennessee for codefendant Demond White [Doc. 205,

  Presentence Investigation Report at ¶ 7]. Between 2008 and her arrest on April 14, 2013,

  defendant made approximately 50 trips, transporting a total of approximately 183




Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 1 of 8 PageID #: 2658
  kilograms of cocaine [Id. at ¶¶ 7, 11]. Defendant, who would have been around 53 years

  old at the time of her arrest, had no prior criminal history [Id. at ¶¶ 49 - 54]. However,

  during sentencing, the Court found that defendant committed perjury when she testified at

  trial, and, based on the government’s objection to the presentence investigation report,

  imposed a two-level upward adjustment for obstruction of justice, pursuant to Section

  3C1.1 of the United States Sentencing Commission Guidelines Manual, resulting in a

  guideline range of 292 to 365 months [Doc. 312 at 45-50]. The government sought a

  sentence of 327 months [Id. at 6] but the Court imposed a sentence of 292 months

  [Doc. 292]. In imposing this sentence, the Court considered and discussed the Section

  3553(a) factors as they applied to defendant, and the Court incorporates that analysis herein

  [Doc. 312 at 50-60].

         Defendant is housed at FCI Coleman Low, which currently has zero active cases of

  COVID-19 amongst the inmates and twenty-three (23) active cases amongst the staff.

  COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

  visited Feb. 11, 2021). Defendant, who is sixty-one (61) years old and suffers from, among

  other ailments, type 2 diabetes, hypertension, an unidentified mass in one of her breasts,

  and is recovering from a January 2020 case of Legionnaires’ disease [Doc. 363 at 17-23,

  32-45], is scheduled for release on January 1, 2035. Inmate Locator, Federal Bureau of

  Prisons, https://www.bop.gov/inmateloc/ (last visited Feb. 11, 2021).




                                               2


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 2 of 8 PageID #: 2659
  II.    Legal Standard

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”           United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

  (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

  only on motion of the Director of the Bureau of Prisons. Now a court may modify a

  defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

                                                3


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 3 of 8 PageID #: 2660
  Id. Defendant does not specify which section of the Act she seeks relief under, but as she

  is under the age of 70, the Court will assume she seeks relief under § 3582(c)(1)(A)(i)

  [Doc. 363].

         If the exhaustion requirement is satisfied, courts must then follow the statute's three-

  step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”

  United States v. Jones, 980 F.3d 1098, *16-17 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at *9. In considering a compassionate release motion,

  “district courts may deny compassionate release motions when any of the three

  prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

  but must “address all three steps” if granting such a motion. United States v. Elias,

  No. 20-3654, 2021 U.S. App. LEXIS 251, at *6 (6th Cir. Jan. 6, 2021).




                                                4


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 4 of 8 PageID #: 2661
  III.   Analysis

         A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

         The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

  exhaustion requirement, which is a mandatory prerequisite to consideration of a

  compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

  (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

  enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

  13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

  and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         The United States concedes that the exhaustion requirement has been met

  [Doc. 366]. Thus, the Court may consider the merits of defendant’s request.

         B.     § 3553(a) factors

         As noted above, the Court need not consider all three statutory prerequisites if any

  one would serve as a basis for denial. Elias, 2021 U.S. App. LEXIS 251, at *6. Here, the

  § 3553(a) factors weigh against compassionate release; thus the court need not address the

  “extraordinary and compelling reasons” component.

         “§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a) factors and

  determine whether, in its discretion, the reduction authorized by [steps one and two] is

  warranted in whole or in part under the particular circumstances of the case.” United States

  v. Jones, 980 F.3d 1098, *16-17 (6th Cir. 2020) (internal citations omitted).           The

  “overarching” inquiry under § 3553(a) is whether the sentence imposed is “sufficient, but

                                               5


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 5 of 8 PageID #: 2662
  not greater than necessary, to comply with the purposes” outlined in § 3553(a)

  paragraph (2). § 3553(a); see also Pepper v. United States, 526 U.S. 476, 491 (2011). To

  this end, § 3553(a) directs the Court to consider the nature and circumstances of the

  offense, the history and characteristics of the defendant, the need for the sentence imposed,

  the kinds of sentences available, the applicable guideline range, any pertinent policy

  statement, the need to avoid unwarranted sentencing disparities, and the need to provide

  restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491.

         As noted above, at sentencing the Court conducted a thorough analysis of the

  § 3553(a) factors as they then applied to defendant, and the Court incorporates that analysis

  in the instant ruling [Doc. 312 at 50-60]. Between 2008 and her arrest on April 14, 2013,

  defendant made approximately 50 trips between Tennessee and Georgia, transporting a

  total of approximately 183 kilograms of cocaine [Doc. 205, Presentence Investigation

  Report at ¶¶ 7, 11]. The Court again emphasizes the serious nature of defendant’s offense,

  and the seriousness of defendant’s conduct was only heightened by defendant’s choice to

  perjure herself at trial. This was not a single mistake, but a years long conspiracy, and such

  significant criminal behavior points to, among other things, the need to promote respect for

  the law, provide just punishment, and provide adequate deterrence.              And despite

  defendant’s arguments at sentencing, the Court found then, and continues to find, that

  defendant’s specific history and characteristics do not take her “outside of the heartland of

  drug trafficking cases that come before the Court” [Doc. 312 at 57].




                                                6


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 6 of 8 PageID #: 2663
         Defendant has served approximately 80 months of her 292-month sentence, and,

  given the Court’s analysis above, the Court finds that it would not be consistent with the

  § 3553(a) factors to grant defendant compassionate release at this time. See United States

  v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (“[T]he need to provide just punishment,

  the need to reflect the seriousness of the offense, and the need to promote respect for the

  law permit the court to consider the amount of time served in determining whether a

  sentence modification is appropriate.”). In reaching this decision, the Court has considered

  the parties’ filings, including defendant’s medical and prison records, the sentencing

  transcript, the presentence investigation report, the § 3553(a) factors and other relevant

  law, and the record as a whole. While the Court is sympathetic to defendant’s medical

  condition and appreciates defendant’s efforts at self-improvement while in prison, those

  are only part of the compassionate release calculus, and, on the record before the Court,

  the sentencing factors weigh against early release.

         C.     Request for Counsel

         Defendant’s motion includes a request that the Court appoint counsel to represent

  her in seeking compassionate release. This Court’s Standing Order No. 19-04 provides,

  in pertinent part:

         Federal Defender Services of Eastern Tennessee (“FDSET”) is hereby
         APPOINTED to represent a defendant if that defendant files a section
         3582(c)(1)(A) motion directly with this Court pursuant to section 603(b) of
         the FIRST STEP Act. FDSET shall file a supplement to defendant’s pro se
         motion without delay. If FDSET determines that defendant’s motion needs
         no supplementation, then FDSET shall file a notice stating so. FDSET shall
         also notify the defendant that it will not file a supplemental motion.

                                               7


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 7 of 8 PageID #: 2664
        FDSET is also APPOINTED if a defendant contacts FDSET to file the
        motion on the defendant’s behalf and if FDSET determines the motion would
        not be frivolous. In addition, previously-appointed CJA counsel may file a
        motion on behalf of their clients if contacted to do so and if the previously-
        appointed CJA counsel determines the motion would not be frivolous.
        FDSET or another attorney appointed pursuant to this Order shall file a non-
        frivolous motion on the defendant’s behalf without delay.

  SO 19-04.    Thus, the Court has already appointed FDSET to assist in appropriate

  compassionate release cases.    The Court also notes that FDSET filed a reply and

  supplement on defendant’s behalf [Docs. 367, 370]. Accordingly, defendant’s request for

  the appointment of counsel is DENIED as moot.

  IV.   Conclusion

        Accordingly, for the reasons set forth more fully above, defendant’s motion

  [Doc. 363] is DENIED.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              8


Case 3:13-cr-00071-TAV-HBG Document 371 Filed 02/11/21 Page 8 of 8 PageID #: 2665
